EXHIBIT 10.33

 

Execution Copy

 

JOINT VENTURE AGREEMENT

 

This Joint Venture Agreement (this “Agreement”) dated as of July 23, 2019 (the
“Effective Date”) is made by and between Lexaria Hemp Corp., a US corporation
with offices at #100 – 740 McCurdy Road, Kelowna, British Columbia, V1X 2P7,
Canada (“HEMPCO”), and Hill Street Beverage Company Inc. a Canadian corporation
with offices at 480 University Avenue, Suite 1401, Toronto, ON M5G 1V2 (together
with its successors and assigns (“HSBCO”). HEMPCO and HSBCO are sometimes
referred to individually herein as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS ALL CAPITALIZED TERMS NOT OTHERWISE DEFINED BELOW ARE DEFINED IN EXHIBIT
C HEREIN;

 

WHEREAS, HSBCO has a manufacturing facility that has been issued or is in the
process of being issued a license by Health Canada (the “CBD License”) to
produce products that contain cannabidiol (“CBD”) with less than 0.3%
tetrahydrocannabinol (“THC”);

 

WHEREAS, HEMPCO has issued HSBCO a license pursuant to a Definitive License
Agreement dated July 23, 2019 (the “HEMPCO License”) to use its Technology, as
that term is defined in the HEMPCO License, for the purpose of HSBCO producing
consumable liquid products containing 0.29% or less of THC and/or other
cannabinoids (the “HSBCO Products”);

 

WHEREAS, HEMPCO has and will continue to instruct HSBCO on the process and
procedures necessary to utilize the Technology to produce the HSBCO Products and
desires to instruct HSBCO further on the use of the Technology with additional
products for the purposes of HSBCO, pursuant to the authorization given to it
via its CBD License, acting as HEMPCO’s exclusive joint venture partner in
Canada with respect to the production in Canada of jointly created products in
the specific product lines as more particularly described in Exhibit D (the
“Products”) that utilize the Technology and contain 0.29% or less of THC and/or
other cannabinoids with psychotropic effects, which may be exported globally,
excluding to Mexico, pursuant to applicable government legislation and
regulations.

 

WHEREAS, the production and sale of the Products will be for the joint benefit
of HEMPCO and HSBCO and, with respect to the Products that are described in
Exhibit D as Standardized DehydraTECH Powder (the “Powder Product”), will be
produced pursuant to one of HEMPCO’s semi-exclusive licenses, specifically
reserved for use of the Technology with HEMPCO Powder Products (the “HEMPCO
License”).

 

WHEREAS, the Parties intend and desire for these recitals to be incorporated
into the Agreement, and to be bound by any representations or obligations
contained therein.

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties contained in this Agreement, the Parties hereto
agree as follows:

 



 1

  



 

Execution Copy

 

AGREEMENT

 

1.License of Technology: Subject to the terms and conditions of this Agreement,
HEMPCO hereby grants exclusively to HSBCO joint rights (i) to use the Technology
to develop, test and make the Products other than Powder Products on a
non-exclusive basis; and (ii) to use the Technology to develop, test and make
the Powder Products on a semi-exclusive basis, pursuant to a semi-exclusive
license reserved for HEMPCO; during the Term of this Agreement in Canada with
rights to export the Products globally, excluding to Mexico, in accordance with
applicable government legislation and regulations.

 

 

a)Limitation of License: The license granted by this Section 1 may only be used
expressly for the production of the Products as defined in Exhibit D.

 

 

 

 

b)Active Substances: Nothing in this Agreement infers applicability of the
Technology by the Parties for enabling active substance incorporation and
potentiation in the Products derived from cannabis. The Parties are prohibited
from developing, manufacturing or selling, any Product that is marketed as the
following types of products: (i) a fat soluble vitamin product for vitamins A,
D, E, and/or K, whether in their natural or synthetic forms, (ii) a
Non-Steroidal Anti Inflammatory (NSAID) product which contains acetaminophen,
ibuprofen, acetylsalicylic acid, diclofenac, indomethacin, and piroxicam, or
substances similar thereto; or (ii) a nicotine or nicotine analog product and
any other active substance not specifically named and allowed within this
Agreement. Certain cannabinoids are thought to deliver anti-inflammatory
benefits which benefits ARE permitted under this Agreement if approved by
HEMPCO; and are only prohibited if delivered through NSAIDs’ as described in
this Section.

 

 

 

 

c)Authorized Use of Lexaria Marks: HSBCO is authorized to use and is hereby
granted a license to print or apply the Lexaria Marks, as defined in Exhibit C,
on the Products.

 

2)Exclusivity. HSBCO will have the exclusive right to manufacture, jointly with
HEMPCO, the Products until October 17, 2029 (the “Expiry Date”) in Canada using
the Technology either on a non-exclusive or semi-exclusive basis pursuant to the
HEMPCO License and this Agreement.

 

 

a)Exportation. HSBCO will have the exclusive right, jointly with HEMPCO, to
export the Products globally, excluding to Mexico from the Effective Date until
the Expiry Date, pursuant to applicable governmental legislations and
regulations.

 

 

 

 

b)HEMPCO’s Rights: HEMPCO shall not be prohibited from licensing or similar
arrangements with respect to the use of the Technology to others for similar
products, subject to the limitation of the maximum six (6) licenses available
for the Powder Products.

 

3)Rights and Obligations Related to the Technology. Except as expressly provided
in this section or elsewhere in this Agreement, neither Party will be deemed by
this Agreement to have been granted any license or other rights to the other
Party’s products, information or other intellectual property rights, either
expressly or by implication, estoppel or otherwise.

 

 

a)HEMPCO Intellectual Property: HEMPCO, via its license from its parent company,
retains its full, absolute, and complete rights to all processes covered or
described in all of the issued patents and patent applications filed prior to
the date of this Agreement as listed in the attached Exhibit A, and any future
continuations, continuations in part or divisional applications filed thereto,
including but not limited to the US Provisional patent applications, US Utility
patent application, and the International patent application, that comprise the
Technology (“HEMPCO IP”), unless HEMPCO or its parent company allows these
applications to abandon or lapse, or otherwise fails to protect the Technology.
Nothing in this Agreement or in the conduct of the Parties shall be interpreted
as preventing HEMPCO from granting to any other person a license for use of the
Technology or from using the Technology in any manner whatsoever.

 



 2

  



 

Execution Copy

 

 

b)HSBCO Intellectual Property: Any intellectual property resulting solely from
HSBCO’s work, know-how, or development that does not include nor rely upon the
Technology, HEMPCO IP or jointly owned intellectual property, as described in
this Agreement, shall be owned by HSBCO (“HSBCO IP”).

 

 

 

 

c)Improvements:

 



 

i)HEMPCO Improvements: The entire right and title to the Technology, whether or
not patentable, and any patent applications or patents based thereon, which
directly relate to and are not severable from HEMPCO IP and which are
improvements thereto by HEMPCO or HSBCO any Related Entity of the HEMPCO, and
such associated employees or others acting for HEMPCO’s or HEMPCO’s Related
Entity’s behalf shall be owned solely by HEMPCO or such Related Entity of HEMPCO
as designated by HEMPCO (in any such case the “HEMPCO Improvements”). HEMPCO
covenants and agrees that such HEMPCO Improvements shall be added to and
included in the definition of the Technology and shall be available to the HSBCO
under this Agreement at no additional cost to the HSBCO.

 

 

 

 

ii)HSBCO Improvements: Rights and title to improvements whether or not
patentable, and any patent applications or patents based thereon, which directly
relate to and are not severable from HEMPCO IP and which are improvements
thereto by HSBCO, its employees or a Partner, as defined by this Agreement,
shall be owned by the HSBCO (“HSBCO Improvements”). In respect to such HSBCO
Improvements, HEMPCO grants HSBCO a license to use the underlying intellectual
property supporting any such improvement for so long as this Agreement remains
in effect (including any renewal terms) and HEMPCO agrees to negotiate in good
faith, terms of a license renewal after the end of the Term of this Agreement
and any renewal terms per Section 4.a. If HSBCO develops any HSBCO Improvements,
HSBCO will promptly provide HEMPCO with written notice of such HSBCO
Improvements to validate HSBCO’S claim to HSBCO Improvements. Following receipt
of notice of such HSBCO Improvements, HEMPCO shall have the exclusive option
during the Term of this Agreement (and any renewal terms) to purchase or license
from HSBCO the HSBCO Improvements for HEMPCO’s use, or for the use by HEMPCO’s
Related Entities, upon mutually agreeable terms and conditions that the parties
shall negotiate in good faith. The parties acknowledge and agree that in the
event that the parties are unable to come to an agreement on the purchase of
such HSBCO Improvements, may be licensed to the HEMPCO upon mutually agreeable
terms and conditions that the parties shall negotiate in good faith.

 

 

 

 

iii)Joint Improvements: Rights and title to the Technology, whether or not
patentable, and any patent applications or patents based thereon, which directly
relate to and are not severable from HEMPCO IP and which are improvements
thereto by both HEMPCO AND HSBCO shall be jointly owned intellectual property by
HEMPCO AND HSBCO.

 

 

 

 

iv)Improvements; Assignment. HSBCO and HEMPCO hereby represent that all
Partners, employees and other persons acting on its behalf in performing its
obligations under this Agreement shall be obligated under a binding written
agreement to assign, or as it shall direct, all Joint Improvements that include
or rely on the Technology conceived or reduced to practice by such Partners,
employees or other persons acting on its behalf in accordance with this
Agreement to the benefit of HEMPCO and HSBCO.

 

 

 

 

v)Improvements; Confidential Information. All Improvements shall constitute
Confidential Information and shall be subject to the confidentiality provisions
set forth in this Agreement.



 



 3

  



 

Execution Copy

 

 

d)Inventions; Reporting:

 



 

i)Upon making any invention that does not include or rely upon the Technology
neither HEMPCO nor HSBCO (in either such case the “Inventor”) will have any
obligation to share such information of the invention with the other Party or
inform the other Party of said invention, and the Inventor retains unrestricted
rights and ability to use, assign, license, seek patent and other forms of
intellectual property protection related to said invention. For the avoidance of
doubt, any such new invention, development, technology, and/or intellectual
property belongs solely to the Inventor.



 

 

e)No Challenge. HSBCO expressly acknowledges and agrees that all rights in and
to the Technology shall remain vested in HEMPCO, and HSBCO shall not assert any
rights to the Technology except as otherwise provided in this Section 3.

 

 

 

 

f)Confidentiality and Innovation Agreement. HSBCO expressly acknowledges and
agrees that it shall enter into a confidentiality and innovation agreement with
respect to the use of the Technology in its manufacturing services and shall
further require that a confidentiality and innovation agreement be entered into
by each of its employees and/or contractors who will be given access to the
Technology.

 

 

 

 

g)Notice Requirements. To the extent required by applicable rules and
regulations HSBCO agrees that it will include such patent notices and other
proprietary notices on all Products or related materials that contain any
Technology as may be reasonably required by regulators in order to give
appropriate notice of all intellectual property rights therein or pertaining
thereto.

 

 

 

 

h)Quality Control.

 

 

i)HSBCO agrees to maintain and preserve the quality of the Technology, and to
use the Technology in good faith and in a manner consistent with the uses
approved herein.

 

 

 

 

ii)HSBCO shall (a) ensure that all Products and related materials under the
Technology are developed, tested, promoted, manufactured and distributed in a
professional manner in compliance with all generally accepted industry
standards, and (b) comply in all material respects with any and all laws, rules
and regulations that are applicable to the development, testing, promotion,
manufacture and distribution of the Products and such related materials.

 

 

i)Prosecution and Maintenance. HEMPCO, directly or indirectly, shall be solely
responsible for, and have control of, preparing, filing, prosecuting, obtaining,
and maintaining the Technology (including Provisional Patent Applications and,
if any, issued Patents). HEMPCO shall take such actions as it shall deem to be
appropriate in its discretion in connection therewith and shall pay all costs
and expenses incurred by it in connection with the foregoing activities.

 

 

 

 

j)Infringement. If HSBCO learns of any activity by a third party that might
constitute an infringement of HEMPCO’s rights in any of the Technology, or if
any third party asserts that HSBCO’s use of the Technology constitutes
unauthorized use or infringement, HSBCO shall so notify HEMPCO.

 



 4

  



 

Execution Copy

 

 

k)Enforcement. HEMPCO has the right, directly or indirectly, but not the
obligation, to enforce its rights against any third-party infringement and to
defend HSBCO’s right to use the Technology. If HEMPCO prosecutes any alleged
infringement of the Technology, or defends HSBCO’s right to use the Technology,
HEMPCO shall control such litigation and shall bear the expense of such actions.
HSBCO shall make all reasonable efforts to assist HEMPCO therewith, including
joining such action as a party plaintiff or providing such evidence and expert
assistance as HSBCO may have within its control, with all costs for such
cooperation to be borne by HEMPCO. HEMPCO shall retain the award of any damages
in this case. If HEMPCO chooses to not enforce against an alleged infringement,
HSBCO may itself enforce HEMPCO’s rights (and its own rights as a HSBCO) in the
Technology, with all costs to be borne by HSBCO. HSBCO shall retain the award of
any damages in this case.

 

4)Term and Termination.

 

 

a)Term and Renewal. This Agreement shall take effect upon signing by both
Parties and shall remain in effect for the shorter of either the Expiry Date;
or, such circumstances as described in Section 4.b. At any time after the ninth
anniversary, this Agreement may be renewed by HSBCO for an additional ten (10)
years on terms to be negotiated in good faith based on market conditions at the
time of renewal by the Parties, provided that any renegotiated conditions will
NOT result in the fees payable by either Party exceeding 50% of the current fees
payable plus the cumulative inflation rate of the prior 10-year period.

 

 

 

 

b)Termination. This Agreement and the licenses granted hereunder may be
terminated prior to the expiration of the initial term or any renewal term of
this Agreement as follows:

 

 

i)This Agreement may be terminated by HEMPCO by written notice to HSBCO upon the
occurrence of any of the following: (i) failure of HSBCO to pay any fees payable
to HEMPCO pursuant to Exhibit B (the “Fees”) for more than sixty (60) days after
they become due and ten (10) days written notice of such breach has been
provided to HSBCO by HEMPCO; (ii) HSBCO’s violation of the provisions of
Sections 7 and 9 or HSBCO’s material breach of any other term of this Agreement,
which breach is not cured within sixty (60) days after written notice of such
breach from HEMPCO; (iii) failure of HSBCO to maintain all required licenses and
governmental authorizations required for the conduct of its business or to
comply in all material respects with applicable laws; or (iv) HSBCO ceases
operations, makes a general assignment for the benefit of creditors, or is the
subject of a voluntary or involuntary bankruptcy, insolvency or similar
proceeding.

 

 

 

 

ii)This Agreement may be terminated by HSBCO by written notice to HEMPCO upon
the occurrence of any of the following: (i) failure of HEMPCO to pay the Fees
payable to HSBCO pursuant to Exhibit B, for more than sixty (60) days after it
becomes due; (ii) HEMPCO’s violation of the provisions of Sections 7 and 9 or
HEMPCO’s material breach of any other term of this Agreement, which breach is
not cured within sixty (60) days after written notice of such breach from HSBCO.

 

 

c)Effect of Termination. HSBCO’s payment obligations shall extinguish if this
Agreement is terminated. If the Agreement expires without any renewal thereof,
then HSBCO must immediately cease and desist all utilization of the Technology
for any purpose whatsoever including to manufacture, distribute or sell
Products, except that it may continue to distribute and sell Products until all
finished goods and raw materials inventory that pertain to the Technology have
been sold. In any event, upon the natural future expiration of all pending and
issued patents, as applicable, related to the Technology described herein the
License Agreement shall expire and HSBCO shall have no further payment
obligations to HEMPCO.

 

 

 

 

d)Survivability. This agreement in its entirety survives and remains in force if
either Party is acquired by any unknown third party. In the event that either
Party negotiates any such sale or acquisition, then it shall form a part of any
such sale or acquisition agreement, that this Agreement remains binding upon the
third party that is the purchaser or acquirer.

 



 5

  



 

Execution Copy

 



5)Compensation and Payment. In consideration of the mutual benefits derived by
each party from the other in connection with this Joint Venture Agreement, the
Parties agree to pay to each other the Fees noted in the attached Exhibit B.

 

 

6)Obligations.



 

 

a)Joint Obligations of HSBCO and HEMPCO

 



 

i)HSBCO and HEMPCO, shall jointly be responsible for agreeing on the specific
Products to be created, production process, retail pricing, wholesale pricing,
distribution methods, marketing techniques and similar business-related
decisions associated with the Products with all such agreements being made prior
to either HSBCO or HEMPCO having to comply with their respective obligations as
set out in b) and c) below.



 

 

b)Obligations of HSBCO.

 

 

i)HSBCO shall be solely responsible for all costs of producing the Products
including raw materials and labor. HSBCO acknowledges and agrees that it is
solely responsible as applicable for (i) procurement of extraction machinery,
cannabis, cannabis oils, and other raw materials as required; (ii) compliance
with all applicable laws relating to production and sale of cannabis products;
and (iii) procurement and maintenance of all required licensing and permits
and/or operating authorities, including proper zoning of production and
distribution facilities.

 

 

c)Obligations of HEMPCO.

 

 

i)Upon execution of this Agreement, HEMPCO shall make the Technology and any
additional documents or materials not yet provided as described in Section 1
otherwise necessary to effectuate the license of the Technology contemplated
herein available for HSBCO.

 

 

 

 

ii)Upon request by HSBCO, HEMPCO shall provide HSBCO with onsite or remote
support in connection with HSBCO's use of the Technology (including HEMPCO
Improvements) for the Products during the term of this Agreement.

 

7)Representations and Warranties.

 

 

a)Representations and Warranties of HSBCO. HSBCO represents and warrants to
HEMPCO as follows:

 

 

i)HSBCO is a company duly organized and in good standing under the laws of
Ontario, Canada;

 

 

 

 

ii)the execution, delivery and performance of this Agreement by HSBCO has been
duly authorized by all necessary action on the part of HSBCO’s directors,
managers and/or members and does not violate, conflict with, or require the
consent or approval of any third party pursuant to any contract or legally
binding obligation to which HSBCO is subject;

 

 

 

 

iii)this Agreement constitutes the valid and binding obligation of HSBCO
enforceable against HSBCO in accordance with its terms;

 

 

 

 

iv)HSBCO is knowledgeable of the applicable laws and regulations of the
Territory pertaining to the research, manufacture and distribution of the
Products, the use of THC in the Products and the use of the Technology and
confirms that HSBCO is in compliance with such laws and regulations;

 



 6

  



 

Execution Copy

 

 

v)before HSBCO begins to manufacture the Products which use the Technology,
HSBCO will possess and will ensure, if applicable, that the recipient of the
Products will possess all required licenses, permits or operating authorities
necessary for the sale of the Products as THC products and will be in compliance
with all applicable laws and regulations; and

 

 

 

 

vi)HSBCO shall provide HEMPCO with a copy of the form of sale agreement used
with respect to the sale of those certain Products that are described in Exhibit
D as Standardized DehydraTECH Powder (the “Powder Product”) to create a finished
product, with such confidential information removed, for the purposes of HEMPCO
ensuring that:

 



 

(1)each form of agreement includes a list of the Technology, (as provided in
Exhibit A), that is being incorporated into the Powder Product;

 

 

 

 

(2)each form of agreement prohibits the use of the Powder Product in any
pharmaceutical product, having a drug identification number, as applicable in
the country of Canada, or such other form of identification for drug products as
is designated by drug regulatory authorities outside of Canada, unless express
written consent has been provided by HEMPCO;

 

 

 

 

(3)each form of agreement prohibits the exportation of the Powder Product
outside of the country it is sold into;

 

 

 

 

(4)each form of agreement prohibits the re-sale of the Powder Product and
provides a means for HSBCO to ensure that such resale does not occur; and

 

 

 

 

(5)each form of agreement specifically prohibits the use of the Lexaria Marks.



 

 

b)Representations and Warranties of HEMPCO. HEMPCO represents and warrants to
HSBCO as follows:

 



 

i.HEMPCO is a corporation duly organized and in good standing under the laws of
the United States at the time of entering this Agreement;

 

 

 

 

ii.the execution, delivery and performance of this Agreement by HEMPCO has been
duly authorized by all necessary action on the part of HEMPCO’s directors and
officers and does not violate, conflict with, or require the consent or approval
of any third party pursuant to any state or local law or regulation applicable
to HEMPCO or any contract or legally binding obligation to which HEMPCO is
subject;

 

 

 

 

iii.this Agreement constitutes the valid and binding obligation of HEMPCO
enforceable against HEMPCO in accordance with its terms; and

 

 

 

 

iv.the Technology and Licensed Patents do not infringe any third-party rights.



 

8)Reliance. Each Party acknowledges that the other Party is relying on the
representations and warranties provided herein with respect to forming this
joint venture partnership.

  

 7

  



 

Execution Copy

 

9)Confidentiality. In addition to the Confidentiality Agreement and License
Agreement previously entered into by the Parties, at all times during the term
of this Agreement (including any renewal term) and thereafter, each Party
undertakes not to use or disclose and to otherwise keep confidential, any trade
secrets or proprietary information, including, but not limited to the Technology
and other intellectual property of the other Party (in each instance, the
“Confidential Information”) except to the extent required to perform each
Party’s respective obligations under this Agreement. Without limitation of the
foregoing, each Party will hold the other Party’s Confidential Information in
confidence and will (a) exercise the same degree of care, but no less than a
reasonable degree of care, to prevent its disclosure as such Party would take to
safeguard its own confidential or proprietary information, and (b) limit
disclosure of the Confidential Information, including any notes, extracts,
analyses or materials that would disclose the Confidential Information, solely
to those of its employees who need to know the information for purposes of
performing the respective Party’s obligations under this Agreement and who agree
to keep such information confidential. Upon termination of this Agreement, each
Party shall immediately return all Confidential Information to the other Party
and further HEMPCO shall have the right to conduct an on-site audit of HSBCO
within three (3) business days of termination to ensure compliance with the
terms of this Agreement, at HEMPCO’s expense.

 

 

a)Limitations. This section does not apply to any information that: (a) is
already lawfully in the receiving Party's possession (unless received pursuant
to a nondisclosure agreement); (b) is or becomes generally available to the
public through no fault of the receiving Party; (c) is disclosed to the
receiving Party by a third party who may transfer or disclose such information
without restriction; (d) is required to be disclosed by the receiving Party as a
matter of law (provided that the receiving Party will use all reasonable efforts
to provide the disclosing Party with prior notice of such disclosure and to
obtain a protective order therefor, with all costs to be borne by the disclosing
Party); (e) is disclosed by the receiving Party with the disclosing Party's
approval; or (f) is independently developed by the receiving Party without any
use of confidential information. In all cases, the receiving Party will use all
reasonable efforts to give the disclosing Party ten (10) days' prior written
notice of any disclosure of information under this Agreement. The Parties will
maintain the confidentiality of all confidential and proprietary information
learned pursuant to this Agreement for a period of ten (10) years from the date
of termination of this Agreement.

 

 

 

 

b)Saving Provision. The Parties agree and stipulate that the agreements
contained in this Section are fair and reasonable in light of all of the facts
and circumstances of their relationship; however, the Parties are aware that in
certain circumstances courts have refused to enforce certain agreements.
Therefore, in furtherance of and not in derogation of the provisions of the
preceding paragraph the parties agree that in the event a court should decline
to enforce the provisions of the preceding paragraph, that paragraph shall be
deemed to be modified to restrict non-enforcing Party’s rights under this
Agreement to the maximum extent, in both time and geography, which the court
shall find enforceable.

 

10)Injunctive Relief. The Parties agree any breach of this Agreement by HSBCO
shall cause HEMPCO immeasurable and irreparable harm and HEMPCO shall be
entitled to seek immediate injunctive relief from any court of competent
jurisdiction, in addition to any other remedies that HEMPCO may have at law or
in equity. The Parties further agree any breach of this Agreement by HEMPCO
shall cause HSBCO immeasurable and irreparable harm and HSBCO shall be entitled
to seek immediate injunctive relief from any court of competent jurisdiction, in
addition to any other remedies that HSBCO may have at law or in equity.

 

 

11)Indemnification.

 

 

a)HSBCO agrees to indemnify HEMPCO and hold HEMPCO harmless from and against any
and all liabilities, losses and expenses arising from (i) HSBCO’s unauthorized
use of the Technology; (ii) HSBCO’s failure to comply with applicable laws or to
maintain all required licenses and governmental authorizations; (iii) any breach
of HSBCO’s representations and warranties set forth herein; and (iv) any
liability to third parties as a result of HSBCO’s production, distribution
and/or sale of Products, except as to any liability arising out of the proper
use of the Technology.

 



 8

  



 

Execution Copy

 

 

 



 

b)

HEMPCO agrees to indemnify HSBCO and hold HSBCO harmless from and against any
and all liabilities, losses and expenses arising from (i) any breach of HEMPCO’s
representations and warranties set forth herein; and (ii) any claims of
infringement raised by third parties as to the Technology or Licensed Patents.

 

 

 

 

c)

If a Party seeks indemnification (the “Indemnitee”), it shall give written
notice to the other Party (the “Indemnitor”) promptly after the Indemnitee
becomes aware of the facts giving rise to such claim for indemnification (an
“Indemnified Claim”), and in any event within 30 days, specifying in reasonable
detail the factual basis of the Indemnified Claim and stating the amount of the
damages (or if not known, a good faith estimate of the amount of damages).

 

 

 

 

d)

In the event of receipt of notice of an Indemnified Claim arising out of the use
of the HEMPCO’s Technology, the Indemnitor shall have the right to control and
defend such Indemnified Claim, in such manner as it may reasonably deem
appropriate. Should the Indemnitor decline to control and defend the Indemnified
Claim, the Indemnitee shall have the right to control and defend the Indemnified
Claim in such manner as it may deem appropriate. The controlling Party shall
select counsel, contractors, experts and consultants of recognized standing and
competence reasonably acceptable to the other Party, shall take reasonable steps
necessary in the investigation, defense or settlement thereof, and shall
diligently and promptly pursue the resolution thereof. All Parties shall
cooperate fully with the Party conducting the defense of any Indemnified Claim.

 

 

 

 

e)

The Party controlling the defense of any Indemnified Claim shall be authorized
to consent to a settlement of, or the entry of any judgment arising from, any
Indemnified Claims subject to the following provisions. If the Indemnitor is
controlling the litigation, Indemnitee must consent to any such settlement, such
consent not to be unreasonably withheld. Indemnitee’s consent will be deemed
unreasonably withheld unless the settlement would encumber any of its assets or
contains any restriction or condition that would apply to the Indemnitee or to
the conduct of its business. If the Indemnitee is controlling the litigation, it
may not enter into a settlement or consent to an entry of judgment with respect
to any Indemnified Claim without the express written consent of the Indemnitor,
not to be unreasonably withheld.

 

 

 

 

f)

Indemnitor shall be responsible for paying any damages or settlement arising out
of an Indemnified Claim. However, in the event Indemnitee pays such damages or
settlement, Indemnitor shall reimburse Indemnitee within thirty (30) days of
Indemnitee making such a payment.



   

12)Limitation of Liability. EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY AGREED TO
IN THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR LOST
PROFITS OR FOR ANY DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY. THE FOREGOING SHALL NOT LIMIT HSBCO’S LIABILITY FOR UNAUTHORIZED USE
BY HSBCO OF HEMPCO’S TECHNOLOGY.

 

 

13)No Warranties. OTHER THAN THE EXPRESS WARRANTIES PROVIDED HEREIN, HEMPCO
MAKES NO EXPRESS WARRANTIES OF MERCHANTABILITY OR FITNESS OR EFFICACY FOR A
PARTICULAR PURPOSE OF THE TECHNOLOGY AND/OR PRODUCTS PRODUCED FROM SAID
TECHNOLOGY AND SHALL NOT BE HELD LIABLE FOR PROFITABILITY OF TECHNOLOGY AND/OR
PRODUCTS OR HELD LIABLE UNDER ANY OTHER THEORY OF LIABILITY.

 



 9

  



 

Execution Copy

 

14)Insurance. For the period of time required to cover its obligations
hereunder, each Party will maintain third party provided insurance in types and
amounts customary for the type of business it conducts, and in any event
reasonably adequate to cover any liabilities arising out of its obligations
hereunder. Further, HSBCO will maintain product liability insurance reasonably
adequate to cover any liabilities arising out of the sale and distribution of
the Products. Upon a Party’s request, the other Party will provide to the
requesting Party a certificate of insurance showing that such insurance is in
place, which certificate shall demonstrate the amounts, exclusions and
deductibles of such insurance coverage. Each Party shall notify the other Party
in writing no less than thirty (30) days prior to the cancellation, termination
or modification of the insurance coverage(s) described in the notifying Party’s
insurance certificate(s). Nothing in this Section shall in any way be construed
to limit the liability of a Party under this Agreement.

 

 

15)Compliance with Laws. In connection with this Agreement, HSBCO agrees to
comply with all applicable laws, statutes and ordinances of any state, city,
provincial, county or local governmental authority and each regulatory body with
jurisdiction in the Products, are manufactured and/or exported that may be
applicable to HSBCO, its activities under this Agreement or the Products.

 

 

16)Conformance with Regulations. The Parties acknowledge and agree that this
Agreement, and the licensing of the Technology, is neither intended to convey
any ownership interest in HSBCO to HEMPCO nor grant HEMPCO any control over
HSBCO. In the event that any government body indicates otherwise with regards to
this Agreement or any portion thereof, then the Parties shall promptly negotiate
in good faith for a period of forty-five (45) days to modify this Agreement in
order to conform to any guidance proffered by that authority. In the event the
Parties cannot reach an agreement within forty-five (45) days’ notice by any
authorized government body that this Agreement must be reformed, this Agreement
shall terminate pursuant to Section 4 above, and the Parties shall thereafter
have no further obligation to each other hereunder.

 

 

17)Employees; Agents; Representatives. Employees, agents and/or representatives,
if any, of either Party, who perform services for either Party pursuant to this
Agreement shall also be bound by the provisions of this Agreement.

 

 

18)Relationship of Parties. The legal relationship of the Parties is exclusively
that of joint venture partners and no employer-employee, principal-agent,
partnership, franchise, agency or other legal relationship is created by this
Agreement. Neither Party shall have the authority to enter into any contracts on
behalf of the other Party other than HSBCO entering into sale contracts for the
sale of the Products.

 

 

19)Successors; Assignment; Binding Agreement. HSBCO may not assign or transfer
its rights or delegate its obligations under this Agreement without HEMPCO’s
prior written consent, provided that in the event that a person acquires all of
the issued and outstanding shares of HSBCO, or all or substantially all of the
assets of HSBCO, HSBCO shall be entitled to transfer all of its rights and
obligations relating to this Agreement to such person, and such person is
entitled to all of the rights and benefits of HSBCO under this Agreement. HEMPCO
may freely assign this Agreement or any rights under this Agreement, or delegate
any duties under this Agreement without HSBCO’s consent provided that the
assignee agrees to assume all of HEMPCO’s obligations and liabilities hereunder.
This Agreement inures to the benefit of, and shall be binding upon, the
successors and assigns of the Parties to this Agreement. This Agreement and all
of its provisions and conditions are for the sole and exclusive benefit of the
Parties and their respective successors and permitted assigns.

 

 

20)Modifications and Waivers. This Agreement may be amended only by a written
agreement signed by both Parties. With regard to any power, remedy or right
provided in this Agreement, no waiver or extension of time shall be effective
unless expressly contained in a writing signed by the waiving Party, no
alteration, modification or impairment shall be implied by reason of any
previous waiver, extension of time, delay or omission in exercise or other
indulgence, and waiver by any Party of the time for performance of any act or
condition hereunder does not constitute a waiver of the act or condition itself.

 



 10

  



 

Execution Copy

 

21)Notice. Except as otherwise provided in this Agreement, notices required to
be given pursuant to this Agreement shall be effective when received, and shall
be sufficient if given in writing, hand-delivered, sent by facsimile with
confirmation of receipt, sent by First Class Mail, return receipt requested (for
all types of correspondence), postage prepaid, sent by email, or sent by
overnight courier service and addressed as set forth below, or as amended by
either Party, respectively, from time to time:

 

If to HSBCO:

Hill Street Beverage Company Inc.

 

480 University Avenue, Suite 1401

Toronto, ON M5G 1V2

Att: Terry Donnelly

Email: terry@hillstreetbevco.com

 

Fax: 416-599-3131

 

If to HEMPCO: 

Lexaria Hemp Corp.

 

 #100-740 McCurdy Rd

Kelowna, BC V1X 2P7

Attn: Chris Bunka

cbunka@lexariabioscience.com

Fax: 250-765-2599 

 

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a Party.

 

22)Entire Agreement. This Agreement, including the attached exhibits,
constitutes the entire agreement of the Parties hereto relating to the subject
matter hereof and there are no written or oral terms or representations made by
either Party other than those contained herein.

 

 

23)Publicity. Without the prior written consent of the other Party, neither
Party shall disclose the terms and conditions of this Agreement, except
disclosure may be made as is reasonably necessary to the disclosing Party's
bankers, attorneys, or accountants or except as may be required by law. HEMPCO
agrees not to use HSBCO’s corporate name or product names, in any form, in any
press release or other publication, without permission from HSBCO, except as
provided below. The Parties understand and agree that HEMPCO may be compelled by
stock exchanges, securities commission regulators or other government
authorities to publicly disclose the signing of said License Agreement naming
both Parties. If HEMPCO is compelled by stock exchanges, securities commission
regulators or other government authorities to publicly disclose the signing of
said License Agreement, HEMPCO will share its planned announcement with HSBCO
beforehand for HSBCO’s review and approval, not to be unreasonably withheld or
delayed, and it will also ensure that no compromise of HSBCO’s existing secret
processes or intellectual property, nor of HSBCO`s personal or private
information occurs through this announcement.

 



 11

  



 

Execution Copy

 

24)Expenses. Each Party to this Agreement shall bear all of its own expenses in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, including without limitation all fees and
expenses of its agents, representatives, counsel and accountants.

 

 

25)Governing Law; Jurisdiction. This Agreement will be governed by, and
construed in accordance with the substantive laws of the Province of British
Columbia without giving effect to any choice or conflict of law provision,
except that questions affecting the construction and effect of any patent shall
be determined by the law of the country in which the patent shall have been
granted, the parties irrevocably attorn to the jurisdiction of the courts of the
Province of British Columbia to resolve any disputes arising hereunder.

 

 

26)Dispute Resolution.

 

 

a)Mandatory Procedures. The Parties agree that any dispute arising out of or
relating to this Agreement shall be resolved solely by means of the procedures
set forth in this Section and that such procedures constitute legally binding
obligations that are an essential provision of this Agreement. If either Party
fails to observe the procedures of this Section, as may be modified by their
written agreement, the other Party may bring an action for specific performance
of these procedures in any court in the Province of British Columbia.

 

 

 

 

b)Equitable Remedies. Although the procedures specified in this Section are the
sole and exclusive procedures for the resolution of disputes arising out of or
relating to this Agreement, either Party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, such action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.

 

 

 

 

c)Dispute Resolution Procedures.

 

 

i)Mediation. In the event any dispute arising out of or relating to this
Agreement remains unresolved within sixty (60) days from the date the affected
Party informed the other Party of such dispute, either Party may initiate
mediation upon written notice to the other Party (“Notice Date”), the Parties
shall be obligated to engage in a mediation proceeding under the then current
Center for Public Resources (“CPR”) Model Procedure for Mediation of Business
Disputes (www.cpradr.org), except that specific provisions of this Article shall
override inconsistent provisions of the CPR Model Procedure. The mediator will
be selected from the CPR Panels of Neutrals. If the Parties cannot agree upon
the selection of a mediator within fifteen (15) business days after the Notice
Date, then upon the request of either Party, the CPR shall appoint the mediator.
The Parties shall attempt to resolve the dispute through mediation until the
first of the following occurs: (i) the Parties reach a written settlement, (ii)
the mediator notifies the Parties in writing that they have reached an impasse,
(iii) the Parties agree in writing that they have reached an impasse, or (iv)
the Parties have not reached a settlement within sixty (60) days after the
Notice Date.

 

 

 

 

ii)If the Parties fail to resolve the dispute through mediation, each Party
shall have the right to pursue any other remedies legally available to resolve
the dispute, including by way of arbitration or a suit.

 



 12

  



 

Execution Copy

 

 

d)Performance to Continue. Each Party shall continue to perform its undisputed
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement; provided, however, that a Party may
suspend performance of its undisputed obligations during any period in which the
other Party fails or refuses to perform its undisputed obligations. Nothing in
this Section is intended to relieve HSBCO or HEMPCO from its obligation to make
undisputed payments pursuant to Section 5 of this Agreement.

 

27)Attorneys’ Fees. In the event of any dispute between the Parties arising out
of this Agreement, the prevailing Party shall be entitled, in addition to any
other rights and remedies it may have, to recover its reasonable attorneys’ fees
and costs.

 

 

28)No Interpretation Against Drafter. Each Party participated in the negotiation
and drafting of this Agreement, assisted by such legal and tax counsel as it
desired, and contributed to its revisions. Any ambiguities with respect to any
provision of this Agreement will be construed fairly as to all Parties and not
in favor of or against any Party. All pronouns and any variation thereof will be
construed to refer to such gender and number as the identity of the subject may
require. The terms “include” and “including” indicate examples of a predicate
word or clause and not a limitation on that word or clause.

 

 

29)Headings. The headings of Sections are provided for convenience only and will
not affect the construction or interpretation of this Agreement.

 

 

30)Force Majeure. Neither Party shall be liable for any delay or failure to
perform its obligations in this Agreement if such delay or failure to perform is
due to any cause or condition reasonably beyond that Party’s control, including,
but not limited to, acts of God, war, government intervention, riot, embargoes,
acts of civil or military authorities, earthquakes, fire, flood, accident,
strikes, inability to secure transportation, facilities, fuel, energy, labor or
materials.

 

 

31)Survival. In addition to each Party’s obligation to pay the other Party all
amounts due hereunder, the Parties obligations under this Agreement shall
survive expiration or termination of the Agreement only as expressly provided
herein

 

 

32)Invalidity. The invalidity or unenforceability of any term or terms of this
Agreement shall not invalidate, make unenforceable or otherwise affect any other
term of this Agreement which shall remain in full force and effect.

 

 

33)Severability. If any terms or provisions of this Agreement shall be found to
be illegal or unenforceable, notwithstanding, this Agreement shall remain in
full force and effect and such terms or provisions shall be deemed stricken.

 

 

34)Further Assurances. Upon a Party’s reasonable request, the other Party shall,
at requester’s sole cost and expense, execute and deliver all further documents
and instruments, and take all further acts, as are reasonably necessary to give
full effect to this Agreement.

 

 

35)Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one and the same agreement.

 

THE REMAINDER OFTHIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK

 



 13

  



 

Execution Copy

 

IN WITNESS WHEREOF, the parties have executed this Agreement intending to be
legally bound as of the date set forth above.

 



LEXARIA HEMP CORP.

 

HILL STREET BEVERAGE COMPANY INC.

 

 

     

By:

Signed “John Docherty”

 By:signed “Terry Donnelly” 

 

John Docherty, President

 Name:

Terry Donnelly, CEO

 

 

   

 

 

 

 

 

 

By:

signed “Chris Burka”

 

 

 

 

 

Chris Bunka, CEO

 

 

 

 



 

 14

  

 

Execution Copy

 

EXHIBIT A

 

TECHNOLOGY

 

The Technology consists of:

(1) the following patent applications, patents granted, and PCT International
Patent Applications;

(2) all patentable improvements and non-patentable improvements to the patent
applications, patents granted and PCT International Patent Applications;

(3) all technical know-how and trade secrets in regard to such named patents,
including the use, manufacture or formulation thereof, that is owned or
controlled by HEMPCO as of the Effective Date of this Agreement, as well as any
future continuations, continuations in part or divisional applications filed
pursuant to the patent applications. (the “Licensed Patents”):

 

In the USA:

 

U.S. Patent No. 9,474,725 issued October 25, 2016.

U.S. Patent No. 9,839,612 issued November 21, 2017

U.S. Patent No. 9,972,680 issued May 15, 2018.

U.S. Patent No. 9,974,739 issued May 22, 2018

U.S. Patent No. 10,084,044 issued September 25, 2018

U.S. Patent No. 10,103,225 issued October 16, 2018

U.S. Provisional Patent Application No. 62/010,601.

U.S. Provisional Patent Application No. 62/037,706.

U.S. Provisional Patent Application No. 62/153,835.

U.S. Provisional Patent Application No. 62/161,324.

U.S. Provisional Patent Application No. 62/264,959.

U.S. Provisional Patent Application No. 62/264,967.

U.S. Provisional Patent Application No. 62/642,737.

U.S. Provisional Patent Application No. 62/519,511.

U.S. Provisional Patent Application No. 62/582,700.

U.S. Provisional Patent Application No. 62/659,059.

U.S. Provisional Patent Application No. 62/658,473.

U.S. Provisional Patent Application No. 62/748,514.

U.S. Provisional Patent Application No. 62/689,096.

U.S. Provisional Patent Application No. 62/748,520.

U.S. Provisional Patent Application No. 62/730,645.

U.S. Provisional Patent Application No. 62/850,506.

U.S. Provisional Patent Application No. 62/850,509.

U.S. Utility Patent Application No. 14/735,844.

U.S. Utility Patent Application No. 15/565,680.

U.S. Utility Patent Application No. 15/565,681.

U.S. Utility Patent Application No. 16/148,419.

U.S. Utility Patent Application No. 16/148,473.

 



 15

  



 

Execution Copy

 

International Patent Cooperation Treaty Filings:

 

PCT International Patent Application No. PCT/US15/35128.

PCT International Patent Application No. PCT/US16/64295.

PCT International Patent Application No. PCT/US16/64296.

PCT International Patent Application No. PCT/US18/38232.

PCT International Patent Application No. PCT/US18/62677

PCT International Patent Application No. PCT/US19/22278.

PCT International Patent Application No. PCT/US19/27767.

PCT International Patent Application No. PCT/US19/27769.

 

In Australia

 

Australian Patent No. 2015274698 granted June 15, 2017.

Australian Patent No. 2017203054 granted August 30, 2018.

Australian Patent No. 2018202562 granted August 30, 2018.

Australian Patent No. 2018202583 granted August 30, 2018.

Australian Patent No. 2018202584 granted January 10, 2019.

Australian Patent Application No. 2018220067.

Australian Patent Application No. 2018226505.

Australian Patent Application No. 2016367036.

Australian Patent Application No. 2019202276.

Australian Patent Application No. 2016367037.

Australian Patent Application No. 2019202300.

 

Multiple National Filings:

 

Canada, The European Union, China, Japan, Mexico, and India

 



 16

  



 

Execution Copy

 

EXHIBIT B

 

FEE SCHEDULE

 

Fees Payable

 

 

a)

In consideration for the license granted to HSBCO under this Agreement, HSBCO
shall be subject to certain terms and conditions and be obligated to pay HEMPCO
a license fee (the “HEMPCO Fee”) of *****1 annually during the Term. The HEMPCO
Fee shall be paid by HSBCO to HEMPCO, in Canadian funds, by cheque or wire
transfer of immediately available funds pursuant to the bank account identified
by HEMPCO in advance of such payment.

 

 

 

 

b)In consideration of the benefits derived from HSBCO’s THC License, HEMPCO
shall be obligated to pay HSBCO a fee of US$50,000 (the “HSBCO Fee”). The HSBCO
Fee shall be held in escrow by HEMPCO until such time that HSBCO provides HEMPCO
with evidence of its license, as issued by Health Canada, for the production of
the Products (the “Escrow Period”) and shall be payable either in cash or equity
consideration, subject to applicable securities laws. If HSBCO chooses to accept
equity consideration for the HSBCO Fee, the equity issued shall be restricted
common shares (the “Lexaria Shares”), in the authorized share capital of Lexaria
Bioscience Corp. (“Lexaria”), being the parent company of HEMPCO, at a deemed
price per Lexaria Share equal to the greater of the closing price of Lexaria’s
Shares on the Canadian Securities Exchange on either (i) the day prior to the
grant of the Lexaria Shares to HSBCO; or (ii) the day of the grant of Lexaria
Shares to HSBCO, and shall be subject to all applicable securities laws.

 

 

 

 

c)In consideration of the mutual benefits of the joint partnership the Parties
have agreed to allocate the Revenue Share, as defined in Exhibit C, on a 50/50
basis between HEMPCO and HSBCO.

 

Payment Terms

 



1.The HEMPCO Fee shall be payable by HSBCO within seven (7) days of execution of
this Agreement.

 

 

2.The HSBCO Fee, upon completion of the Escrow Period, shall be payable by
HEMPCO as follows:



 



 

a.If the HSBCO Fee is to be settled by way of equity consideration, within two
weeks of completion of the Escrow Period, whereby the Lexaria Shares to be
issued by Lexaria to HSBCO shall be issued at the deemed fair market value of
Lexaria’s shares on the date that Lexaria issues a news release announcing the
issuance of the Lexaria Shares to HSBCO. Lexaria shall not be obligated to issue
any fractional share in connection with settling the HSBCO Fee;

 

 

 

 

b.If the HSBCO Fee is to be settled by way of cash consideration, the HSBCO Fee
shall be divided into quarterly payments, with the first quarterly payment being
made within seven (7) days of signing this Agreement and the remaining quarterly
payments being made net 30 days after the end of the applicable quarter.



___________

1 Certain information has been redacted: the omitted text sets forth the license
fee

 



 1

  



 

Execution Copy

 



3.The 50% portion of the Revenue Share payable to HEMPCO shall be calculated and
allocated as follows:



 



 

a.

HSBCO shall provide HEMPCO with a spreadsheet detailing the Revenue Share
received for the month within 15 days after each applicable month end. HSBCO
shall then pay 50% of the Revenue Share monthly starting on *****2, 2019 with
such payment being made net 30 days of each month end;

 

 

 

 

b.Upon at least thirty (30) days’ written notice, HEMPCO shall have the right
through an independent, certified accounting firm, to examine such records and
books of account of HSBCO as are necessary to verify the accuracy of the Revenue
Share payable by HSBCO under this Agreement. Such right may be exercised only
once during any twelve (12) month period. Such examination may be performed
during normal business hours at HSBCO’s major place of business or at such other
place as may be agreed upon by HSBCO and HEMPCO. The accounting firm may make
abstracts or copies of such books of account solely for its use in performing
the examination. HEMPCO will require, prior to any such examination, such
accounting firm to agree in writing that such firm will maintain all
information, abstracts, and copies acquired during such examination in strict
confidence and will not make any use of such material other than to confirm to
HEMPCO the accuracy of HSBCO’s payments hereunder. If an inspection of HSBCO’s
records by the accountant of HEMPCO shows that HSBCO has paid more than required
under this Agreement, any excess amounts will, at HSBCO’s option, be promptly
refunded or credited against future Revenue Share payables. If an inspection of
HSBCO’s records by the accountant of HEMPCO shows that HSBCO shows an
under-reporting or underpayment by HSBCO of any amount to HEMPCO, by more than
one percent (1%) and less than five percent (5%) for any twelve (12) month
period, any excess amounts will, at HEMPCO’s option, be promptly paid or debited
against future Revenue Share payables. However, if an inspection of HSBCO’s
records shows an under-reporting or underpayment by HSBCO of any amount to
HEMPCO, by more than ten percent (10%) for any twelve (12) month period, then
HSBCO will reimburse HEMPCO for the reasonable cost of the inspection as well as
pay to HEMPCO any amount found due within thirty (30) days of receipt of the
results of such inspection.



____________

2 Certain information has been redacted: the omitted text sets forth the
commencement date for calculation of the Revenue Share

 



 2

  



 

Execution Copy

 

EXHIBIT C

 

CERTAIN DEFINITIONS

 

“Lexaria Marks” means: Lexaria, Lexaria Bioscience, Powered by Lexaria, the
pinwheel leaf design logo as seen on the website located at
www.lexariabioscience.com, DehydraTECH, TurboCBD, TurboHemp and TurboTHC.

 

“Net Revenue” means the revenue received by HSBCO from the sale, barter or trade
of all Products shipped to customers net of sales or value added taxes but
specifically excluding income taxes.

 

“Revenue Share” means Net Revenue less all costs of manufacturing, source
ingredients, marketing and selling costs, as paid by HSBCO, which are directly
attributed to the Products.

 

EXAMPLE ONLY:

 

Net Revenue from Product Sale

 

$4.99

Less Ingredient and packaging costs

 

$

(1.20)

Less Manufacturing and G&A costs

 

$

(0.40)

Less Marketing costs

 

$

(0.40)

Less Sales costs

 

$

(0.25)

Revenue Share

 

$2.74

 



 3

  



 

Execution Copy

 

EXHIBIT D

CBD PRODUCT CATEGORIES

 

Products

Product Line Description

For 10-Year Term

Specifically EXCLUDED from all Product Categories is any/all right to produce,
package or sell any product classified by a national regulator as a “drug,
pharmaceutical, or biopharmaceutical” product unless express written consent
from HEMPCO has been provided.

 

Consumable Liquids Products

 

Any READY TO DRINK consumable liquid products including, but not limited to,
cold brew or hot coffee, teas, lemonades, flavored waters, juices, beers, wines,
spirits, protein drinks, sport drinks, cocoa drinks, kombuchas, probiotics,
energy drinks/shots, vitamin waters, tinctures, dressings, honeys and syrups,
flavored sprays for consumption by way of ingestion that are infused with
cannabis oil/isolate or equivalent containing 0.29 or less THC.

 

Capsules, Pills, Tablets and Melts

 

Any product recognized as tablets, pills, capsules, gel-caps and other similar
formulations that are infused with cannabis oil/isolate or equivalent containing
0.29% or less THC that utilizes the Technology and primarily not made with sugar
and/or other sweeteners; that are generally recognized as vitamins, supplements,
medicines, sublingual or rapidly dissolving mouth-melts.

Baked Goods

 

Items that are generally mixed in a semi-liquid or dough or batter form and then
baked in an oven such as brownies, breads, cakes, cookies, squares, granola
bars, muffins and is infused with cannabis oil/isolate or equivalent containing
0.29% or less THC.

Other Edible Products

 

MIX AND SERVE beverages such as dried teas, coffee, hot chocolate, iced-teas and
other dissolvable powders in loose or tablet form; and other ingestible product
or food such as cereals, sauces, dips, creams, spreadables, essential oils,
olive oils, flavored concentrates, condiments that are infused with cannabis
oils that utilizes the Technology. Culinary products or otherwise and any item
not otherwise referred to above that is chewed and/or swallowed and primarily
absorbed via the gastro-intestinal system that is infused with cannabis
oil/isolate or equivalent containing 0.29% or less THC. Other Edible Products
may only be sold as retail packaged goods, bulk packaged Other Edible Products
of any kind are prohibited.

Topical Skin Products

Any cream, oil, salve or similar consumer product designed to be delivered to
and through human skin that is infused with cannabis oil/isolate or equivalent
containing 0.29% or less THC.

Standardized DehydraTECH Powder that will be used to create a finished product

Powdered substances that are cannabinoid-infused semi-finished ingredients for
use in the final incorporation into a finished consumer good that contains
cannabis oil/isolate or equivalent containing 0.29% or less THC.

 



 4



 